            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
KELLY J. SINICO,                          :    Civil No. 1:18-CV-01259
                                          :
           Plaintiff,                     :
                                          :
           v.                             :
                                          :
SALLY A. BARRY, et al.,                   :
                                          :
           Defendants.                    :    Judge Jennifer P. Wilson

                                     ORDER
     AND NOW, on this 3rd day of February, 2020, for the reasons stated in the

accompanying memorandum, IT IS ORDERED as follows:

  1. Defendants’ motions to dismiss (Docs. 35, 36) are GRANTED IN PART

     AND DENIED IN PART.

  2. Plaintiff’s claims under the Rehabilitation Act and the Americans with

     Disabilities Act (Counts I, II, III, and VI) against individual Defendants

     Barry, Christner, Penberth, and Tylwalk are DISMISSED WITH

     PREJUDICE, except to the extent that Plaintiff seeks prospective injunctive

     relief from the individual Defendants in their official capacities.

  3. Plaintiff’s claims under the Americans With Disabilities Act and the Family

     and Medical Leave Act (Counts III, IV, V, and VI) against Defendant

     Commonwealth of Pennsylvania and against the individual Defendants in

     their official capacities are DISMISSED WITH PREJUDICE, except to


                                         1
   the extent that Plaintiff seeks prospective injunctive relief from the

   individual Defendants in their official capacities.

4. Plaintiff’s claims under the Family and Medical Leave Act (Counts IV and

   V) against individual Defendants Barry, Christner, Penberth, and Tylwalk in

   their individual capacities are DISMISSED WITHOUT PREJUDICE.

5. The Defendants’ motions to dismiss are denied in all other respects.

6. Plaintiff is granted leave of the court to file a fourth amended complaint

   consistent with this order on or before March 4, 2020.

7. If Plaintiff fails to file a fourth amended complaint by the above deadline,

   Defendants shall answer Plaintiff’s third amended complaint in accordance

   with the Federal Rules of Civil Procedure.

                                    s/Jennifer P. Wilson
                                    JENNIFER P. WILSON
                                    United States District Court Judge
                                    Middle District of Pennsylvania




                                       2
